Title: To George Washington from Major General Artemas Ward, 12 August 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 12 August 1776.

This day I have forwarded one hundred Barrels of powder for Norwich, there to be deposited agreeable to your directions; I have also forwarded a Chest of Arms to the care of Messieurs Huntingtons to be by them sent to New York; an Invoice of them is here inclosed.
Whetcombs Regiment march’d the eighth Instant and Phinney’s the ninth, for Ticonderoga.
Last week Mr Glover, the Agent, was in Town and informed me that he could not find the Trowsers mentioned in the Invoice of the Cargo, and which your Excellency wrote for, and says

they were not on board unless they are in some of the packages that are forwarded to New York which he did not open. I am Your Excellencys Obedient Humble Servant

Artemas Ward

